No opinion. Judgment modified, by striking therefrom the provision directing Kellog to pay $385.64 damages, and authorizing execution therefor, and, in lieu thereof, inserting a provision directing the appointment of a receiver for the corporation, and providing that, after his appointment and qualification, defendant Kellog shall pay over to him $2,409.80, being the amount received by Kellog on his judgment and execution, to be distributed by the receiver among the creditors of the corporation according to their respective rights and Interests; the provision in the injunction allowing plaintiffs costs as awarded to remain, and the judgment, as so modified, affirmed, with costs of this appeal to the defendant Kellog.